Citation Nr: 0724811	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 26, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in April 2007.  The 
veteran's representative submitted additional evidence at the 
hearing and waived initial RO consideration of this evidence 
on behalf of the veteran.  See 38 C.F.R. § 20.1304(c) (2006).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran filed his claim for service connection for PTSD 
on March 5, 2002; a confirmed diagnosis of PTSD was not made 
until January 26, 2004.


CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for PTSD is January 26, 2004.  38 U.S.C.A. 
§§ 5013(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.400, 3.400(b)(2)(i) (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2006, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the December 2006 letter.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Analysis

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2006).  For claims for direct service connection, 
the effective date is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2006).

According to 38 C.F.R. § 3.400(o)(2) (2006), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise date of receipt of the claim. 
The United States Court of Appeals for Veterans Claims (CAVC) 
has held, in Servello v. Derwinski, 3 Vet. App. 196 (1992), 
that the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within one year prior to the claim, the increase 
in disability was ascertainable.

The veteran is seeking an effective date earlier than January 
26, 2004, for a grant of service connection for PTSD (as 
opposed to an increase in compensation).  He contends that he 
has received psychiatric treatment since 1996.  He also 
testified that he believed he was first diagnosed with PTSD 
in 1999 when he went in for an Agent Orange examination.  

The evidence of record indicates that the veteran had 
submitted his claim for service connection for PTSD on March 
5, 2002.  The VA examination conducted in May 2003 did not 
diagnose this disorder.  The examiner had specifically 
commented that the veteran did not meet the criteria for PTSD 
because he did not have a sufficient number of numbing or 
avoidance symptoms.

VA medical records show that on evaluation in March 2003, the 
veteran denied any psychiatric symptoms, including feeling 
unhappy, depressed, or anxious.  In a January 26, 2004 VA 
treatment record, it was noted that the veteran was seen for 
an initial psychiatric assessment.  Following mental status 
evaluation, the veteran was diagnosed with PTSD. 

The veteran was then afforded another VA examination in June 
2004.  The veteran was once again diagnosed with PTSD based 
on numerous examples of re-experiencing avoidance and 
numbing, and arousal as well as numerous life threatening 
experiences.  

As noted above, for claims for direct service connection, the 
effective date is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2006).  The evidence clearly shows that the veteran had not 
filed a claim for service connection for PTSD within one year 
of his separation from service; therefore, the effective date 
assigned cannot be the day following separation from service.  
Rather, the veteran's claim for service connection was 
received on March 5, 2002.  However, at that time, the 
veteran did not have a diagnosis of PTSD.  Rather, the 
competent and probative evidence shows that PTSD was 
specifically ruled out as a diagnosis.  Such a definitive 
diagnosis was not obtained until, the date of the VA 
psychiatric assessment conducted on January 26, 2004.   
Therefore, the date of entitlement to the requested benefit 
is January 26, 2004.  Since the date entitlement arose is 
clearly the later date, this is the effective date of 
entitlement to service connection for PTSD.

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the reasonable doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to an effective date earlier than January 26, 
2004 for the award of service connection for PTSD is denied.


REMAND

The veteran also asserts that a higher initial evaluation is 
warranted for PTSD.  

When the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Here, the most recent VA psychiatric 
examination was conducted in June 2004, and the veteran has 
made evidentiary assertions at the April 2007 hearing that 
his condition has increased in severity since that time.  In 
addition, the veteran testified that he has been receiving 
marital counseling from a private physician from May 2006 to 
the present time.  In April 2007 correspondence, a counselor 
from the physician's office indicated that the veteran was 
currently experiencing marital problems stemming from trauma 
that he experienced during service.  Consequently, the Board 
concludes that it must remand this case to accord the veteran 
a new examination.  See also Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he furnish the names, addresses, and dates 
of treatment of all medical providers from 
whom he has received treatment for PTSD 
since 2006, including the marital 
counseling records referenced during the 
April 2007 hearing.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2. The veteran should then be afforded a 
VA psychiatric examination to determine 
the severity of the manifestations of his 
PTSD.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
psychiatrist should also describe how the 
symptoms of PTSD affect the appellant's 
social and industrial capacity.  The 
examiner should explain, for example, 
whether there are such problems as an 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or 
less often); chronic sleep impairment; and 
mild memory loss (such as forgetting 
names, directions, and recent events).   
The report of the examination should 
include a complete rationale for all 
opinions expressed. All necessary special 
studies or tests are to be accomplished.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
review the evidence and determine whether 
any other additional development is in 
order or whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


